DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed June 28, 2022, has been received and entered.
	Claims 4, 13, and 20 are canceled.
	Claims 1-3, 5-12, 14-19, and 21 are pending and examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (WO 01/91671. Listed on IDS filed 4/4/19) in view of Badylak (US 2004/0191226. Listed on IDS filed 4/4/19) and Hopkins (US 2010/0222877. Previously cited).
Stone teaches methods for preparing a heart valve xenograft (abstract).  The heart valve xenograft reads on a tissue matrix.  Additionally, Stone discloses harvesting the heart valve from any non-human animal, and porcine hearts are amongst the preferred sources of heart valves used to prepare the xenografts (page 6, lines 14-19), reading on non-primate tissue matrix and porcine tissue matrix as required by instant claims 2 and 3, respectively.  
Prior to implantation, the heart valve xenograft may be treated with limited digestion by proteolytic enzymes such as ficin or trypsin to increase tissue flexibility (page 12, lines 29-31).  Therefore, Stone teaches selecting a tissue (in this case, a heart valve); and contacting the tissue with a proteolytic enzyme under conditions, producing an enzyme-treated tissue, thereby disclosing the first step of instant claim 1 and a step comparable to the second step of instant claim 1.
Stone differs from the claimed invention in that Stone does not teach that: (1) the proteolytic enzyme is alcalase, such that the heart valve (‘tissue’) is contacted with a first solution comprising an effective amount of alcalase under conditions including an incubation time in the first solution; wherein the first solution has an alcalase activity of 1 x 10-6 to 0.015 Anson units/mL; (2) the contacting with the first solution produces an alcalase-treated tissue without producing significant collagen degradation; (3) after the limited digestion by proteolytic enzymes (in this case, alcalase), the heart valve is treated with a second solution to decellularize the tissue to produce an acellular tissue matrix; and (4) treating the alcalase-treated tissue with radiation, wherein the alcalase is provided under conditions selected to produce an increase in tissue matrix pliability after treatment with radiation.

With respect to differences (1) and (2) (Stone does not disclose that the proteolytic enzyme is alcalase, such that the heart valve is contacted with a first solution comprising an effective amount of alcalase under conditions including an incubation time; wherein the first solution has an alcalase activity of 1 x 10-6 to 0.015 Anson units/mL; and wherein the contacting with the first solution produces an alcalase-treated tissue without producing significant collagen degradation):
Badylak discloses the use of a non-immunogenic tissue graft composition comprising basement membrane to induce the repair of damaged or diseased body wall tissue (page 1, paragraph [0001]).  Badylak discusses preparative techniques for providing an extracellular matrix composition comprising liver basement membrane substantially free of cellular components (page 1, paragraph [0009]).  The preparation of basement membrane can be carried out by removing cells, cellular components, and other components, such as endotoxin and DNA, from tissue (e.g. liver tissue) (page 1, paragraph [0015]).  In general, the method comprises performing protease digestion and treating liver tissue with a non-denaturing detergent followed by treatment with a denaturing detergent for a period of time sufficient to release cells, cellular components and other components from the extracellular matrix without substantial disruption of the extracellular matrix, followed by separating the dissociated components from the extracellular matrix (page 2, paragraph [0015]).  More specifically, Badylak teaches contacting thin slices of liver tissue with an aqueous composition containing a protease to partially hydrolyze the liver tissue and release liver cells and other components from the extracellular basement matrix (page 2, paragraph [0019]).  Alcalase is amongst the proteases found suitable for this step (page 2, paragraph [0019]).  Badylak indicates that "Because of the collagenous structure of the basement membranes and the desire to minimize degradation of the membrane structure during cell dissociation, collagen specific enzyme activity should be minimized in the enzyme compositions used in the protease digestion step" (page 2, paragraph [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the proteolytic enzyme used in Stone with alcalase in order to have increased tissue flexibility of the heart valve xenograft when performing the method of Stone.  There would have been a reasonable expectation of success in making this substitution since alcalase is a protease (thus proteolytic enzyme) suitable for hydrolyzing tissue to obtain a tissue graft, as demonstrated in Badylak.  
  Additionally, it would have been a matter of routine optimization to have varied the activity of the alcalase in a solution used to treat the heart valve xenograft when practicing the method rendered obvious by Stone in view of Badylak in order to obtain the desired increase in flexibility as sought by Stone, including using the activities recited in instant claims 1 (1x10-6 to 0.015 Anson units/mL), 5 (1x10-6 to 1.5x10-3 Anson units/mL), and 6 (about 2x10-5 to about 4x10-5 Anson units/mL).  
Stone teaches that heart valves comprise an extracellular matrix of collagen and elastic fibers (page 1, lines 10-11) and Stone refers to the xenograft as "the remaining collagen shell" subsequent to transplantation (page 12, lines 3-4).  Moreover, Stone also refers to their heart valve xenograft as having extracellular components and substantially only dead cells (abstract), wherein the term "extracellular components" is used in Stone to refer to various materials, including collagen (page 3, lines 1-3).  Therefore, it would have been obvious to the person of ordinary skill in the art to have minimized collagen degradation of the heart valve during the processing of the heart valve, including during the treatment with proteolytic enzymes.  There would have been a reasonable expectation of success in minimizing collagen degradation when using alcalase as the proteolytic enzyme for the method of Stone since Badylak indicates collagen specific enzyme activity could be minimized in the enzyme compositions (which include alcalase) used in a protease digestion of a tissue (specifically, liver tissue).  Given that exposure of the heart valve to the alcalase as the proteolytic enzyme results in increasing the tissue flexibility, it would have been obvious to the skilled artisan that increase in tissue flexibility and the collagen degradation depends on the incubation time with the alcalase.  Therefore, Stone in view of Badylak renders obvious the second step of instant claim 1. 

With respect to difference (3) (Stone does not expressly disclose that after the limited digestion by proteolytic enzymes, the heart valve is treated with a second solution to decellularize the tissue to produce an acellular tissue matrix):
Hopkins discloses bioengineered or tissue engineered heart valves (abstract).  The proinflammatory potential, other than of the non-immune wound healing type, will be greatly reduced or eliminated if the tissue is decellularized effectively to remove substantially all and preferably all of the cells (page 1, paragraph [0006]).  See also claim 19 of Hopkins.  The decellularization comprises a detergent wash (claim 19 of Hopkins; page 4, paragraph [0026]; page 5, paragraph [0030]) which reads on ‘the second solution comprises a detergent’ of instant claim 19.  
Before the effective filing date of the claimed invention, it would have been obvious to have followed the treatment with proteolytic enzyme (alcalase) of the method rendered obvious by Stone and Badylak with a decellularization step comprising treating the tissue (treated with the proteolytic enzyme alcalase) with a detergent wash (‘second solution’ comprising a detergent) which necessarily produces an acellular tissue matrix.  One of ordinary skill in the art would have been motivated to do this because it would have reduced or eliminated the proinflammatory potential of the heart valve.  There would have been a reasonable expectation of success in doing this with the heart valve obtained from the method rendered obvious by Stone and Badylak since Hopkins discloses decellularizing heart valves (e.g. claim 20 of Hopkins).  

With respect to difference (4) (Stone does not expressly disclose treating the alcalase-treated tissue with radiation, wherein the alcalase is provided under conditions selected to produce an increase in tissue matrix pliability after treatment with radiation):
Stone teaches that their heart valve xenograft may be further sterilized using known methods (page 13, lines 1-2).
Badylak discloses that their basement membrane graft compositions can be sterilized using conventional sterilization techniques including gamma sterilization (paragraph [0030]).  Badylak states that a sterilization technique which does not significantly weaken the mechanical strength and biotropic properties of the basement membranes is preferably used (paragraph [0030]).  In one embodiment, basement membranes can be disinfected and sterilized through the use of one megarad of gamma irradiation “without adversely effecting the mechanical properties or biological properties of the tissue” (paragraph [0030]).  Additionally, after the graft composition has been sterilized, the graft composition can be wrapped in a porous plastic wrap and sterilized again using electron beam or gamma irradiation sterilization techniques (paragraph [0030]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to expose the heart valve to gamma irradiation (e.g. 1 megarad of gamma irradiation) that does not adversely affect the mechanical or biological properties of the tissue, after treatment of the heart valve (‘tissue’) with proteolytic enzyme (alcalase) and decellularization of the heart valve when performing the method rendered obvious by Stone in view of Badylak and Hopkins.  One of ordinary skill in the art would have been motivated to do this because it would have sterilized the heart valve xenograft as sought by Stone (page 13, lines 1-2).  There would have been a reasonable expectation of sterilizing the heart valve with gamma irradiation since Stone states that known methods can be used, and Badylak discloses gamma irradiation as a conventional sterilization technique applicable to tissue (in particular, basement membrane graft).  Additionally, there would have been a reasonable expectation that the gamma irradiation can be applied without adversely affecting the mechanical or biological properties of the heart valve since Badylak teaches that gamma irradiation, in particular at 1 megarad, can sterilize a tissue without adversely affecting the mechanical or biological properties of the tissue.  Since the sterilization by gamma irradiation would not adversely affect the mechanical properties of the treated heart valve, then it would not have an adverse effect on the increased tissue flexibility obtained by treatment with the proteolytic enzyme alcalase.  Thus the alcalase is provided under conditions selected to produce an increase in tissue flexibility (reading on pliability) after treatment with radiation (gamma radiation).
Therefore, Stone in view of Badylak and Hopkins renders obvious instant claims 1-3, 5, 6, and 19.

Regarding instant claims 7 and 8, the references differ from instant claims 7 and 8 in that they do not expressly disclose packaging the heart valve xenograft.  However, Stone teaches that after preparing the heart valve xenograft, including performing a final sterilization step, the xenograft may be stored frozen until required for use (page 13, lines 1-4).  In storing the xenograft, it would have been obvious to have provided the xenograft in packaging which is well known in the art for storing any material.  Therefore, instant claims 7 and 8 (as taught by sterilization step of Stone) are rendered obvious.
Regarding instant claims 9-12, Stone in view of Badylak and Hopkins differ from instant claims 9-12 in that the references do not expressly disclose reductions in the drape value of the tissue treated with the alcalase is of or at least 30%, 40%, 50%, or 60%, respectively.  However, it would have been a matter of routine optimization to have varied the increase in flexibility of the heart valve xenograft, including obtaining flexibilities which result in drape values reading on the limitations of instant claims 9-12.  Therefore, instant claims 9-12 are rendered obvious.
A holding of obviousness is clearly required.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone, Badylak, and Hopkins as applied to claims 1-3, 5-12, and 19 above, and further in view of Paniagua (US 2005/0113910. Previously cited).
As discussed above, Stone in view of Badylak and Hopkins renders obvious claims 1-3, 5-12, and 19.  The references differ from claim 15 in that they do not expressly disclose that the tissue comprises adipose tissue.  The references differ from claim 21 in that they do not expressly disclose that the tissue is in the form of a sheet.
Paniagua discloses a replacement heart valve device comprising a stent made of stainless steel or self-expanding nitinol, and an artificial biological tissue valve disposed within the inner space of the stent (page 3, paragraph [0024]).  The cusp or leaflet portion of the valve means is formed by folding of the pericardium material preferably used to create the valve without cutting of slits to form leaflets or suturing of otherwise affixing of separate leaflet portions (page 3, paragraph [0024]).  Other forms of tissue and suitable synthetic materials can be used for the valve, formed in a sheet of starting material (page 3, paragraph [0024]).  The folded design provides a number of advantages over prior designs, including improved resistance to tearing in suture lines (page 3, paragraph [0024]).  See also claim 1 of Paniagua.
In order to make the valve, the biocompatible tissue material is isolated and all the fat tissue and extra fibers are removed (page 5, paragraph [0049]).  The valve is formed by taking a flat sheet of the biocompatible tissue material and folding it in such a way that forms a three-leaflet or desired form of leaflet valve as shown in Figures 3A and 3B and/or Figures 9A-C (page 5, paragraph [0049]).  The folding of the pericardium material to create the cusps or leaflets reduces the extent of suturing otherwise required, and resembles the natural form and function of the valve leaflets (page 5, paragraph [0049]).  It also greatly reduces the risk of tearing of the cusps or leaflets, since they are integral to the valve rather than being attached by suturing (page 5, paragraph [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to have used a flat sheet of biocompatible tissue material, such as a flat sheet of pericardium material, from a non-human animal as the heart valve xenograft when performing the method for preparing a heart valve xenograft rendered obvious by Stone in view of Badylak and Hopkins, with the flat sheet of biocompatible tissue material (e.g. flat sheet of pericardium material) undergoing the treatment rendered obvious by Stone in view of Badylak and Hopkins.  It would have been a matter of substitution of one known heart valve xenograft for another, particularly since Stone teaches that for their invention, suitable heart valve tissue is excised from the heart, and that pericardium may be also harvested and implanted to replace or repair damaged heart valves (page 6, lines 22-24).  There would have been a reasonable expectation of success in using a flat sheet of biocompatible tissue material (e.g. flat sheet of pericardium material) as a heart valve xenograft since Paniagua teaches that a biocompatible tissue material as a flat sheet can be folded to create the cusps or leaflets of a heart valve.  The folding of a flat sheet of tissue is advantageous since it reduces the extent of suturing otherwise required, and resembles the natural form and function of valve leaflets.  Therefore, instant claim 21 is rendered obvious.
Regarding instant claim 15, Paniagua teaches that in order to make the valve, all the fat tissue is removed from the biocompatible tissue material (page 5, paragraph [0049]).  Thus fat is a known component of biocompatible tissue material including the embodiment of pericardium material which is taught in Paniagua.  Therefore, the flat sheet of biocompatible tissue material indeed comprises fat tissue, i.e. adipose tissue, in the method rendered obvious by Stone in view of Badylak, Hopkins, and Paniagua.  The modification of Stone, Badylak, and Hopkins in view of Paniagua is not on the basis of following all the steps of Paniagua, and instead, it is on the basis of using a flat sheet of biocompatible tissue material (e.g. flat sheet of pericardium) as the heart valve xenograft that undergoes the treatment rendered obvious by Stone in view of Badylak and Hopkins.  There would have been a reasonable expectation of performing the method of Stone for preparing a heart valve xenograft on a flat sheet of biocompatible tissue material which comprises adipose tissue since Stone does not require removal of all adipose tissue from the heart valve xenograft explicitly prior to limited digestion by proteolytic enzymes. Therefore, instant claim 15 is rendered obvious.
A holding of obviousness is clearly required.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone, Badylak, Hopkins, and Paniagua as applied to claims 15 and 21 above, and further in view of Sun (US 2012/0010728. Previously cited).
As discussed above, Stone in view of Badylak and Hopkins, and further in view of Paniagua render obvious claims 15 and 21.  The references differ from claim 16 in that they do not expressly disclose that the flat sheet of biocompatible tissue material comprises small intestine.  The references differ from claim 17 in that they do not expressly disclose that the flat sheet of biocompatible tissue material comprises skeletal muscle.  The references differ from claim 18 in that they do not expressly disclose that the flat sheet of biocompatible tissue material comprises bladder tissue.
Sun discloses a method for shaping a tissue matrix (page 1, paragraph [0005]).  Sun points out that most tissues, when first harvested from an animal or cadaver donor, retain the general shape of the original tissue source (page 2, paragraph [0029]).  For example, a skin graft, when first dissected from a donor, will generally form a flat, flexible sheet when placed on a flat surface (page 2, paragraph [0029]).  Similarly, other tissues, including urinary bladder and small intestine, will retain the shape of the original tissue source (page 2, paragraph [0029]).  When cut and processed (e.g. to produce an acellular tissue matrix) most tissue can be laid on a flat surface to form a relatively flat sheet (page 2, paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the flat sheet of biocompatible tissue material with any other known tissue, including small intestine tissue, tissue comprising skeletal muscle, and bladder tissue, when performing the method rendered obvious by Stone, Badylak, Hopkins, and Paniagua.  It would have been a matter of simple substitution of one known flat sheet of biocompatible tissue material for another; there would have been a reasonable expectation that when harvested, the small intestine tissue, skeletal muscle tissue, and bladder tissue would form a flat sheet since Sun teaches that most tissue can be laid on a flat surface to form a relatively flat sheet.  There would have been a reasonable expectation of success in forming a heart valve xenograft with these tissues since Paniagua teaches that other forms of tissue, other than pericardium, can be used to form a heart valve (page 3, paragraph [0024]).  Therefore, instant claims 16-18 are rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed June 28, 2022, with respect to the rejection under 35 U.S.C. 112(b) of claims 1-19 and 21, have been fully considered and are persuasive.  The amendment of claim 1, replacing the recitation “a desired” with “an increase in,” has overcome the rejection under 35 U.S.C. 112(b).
After further consideration of Freeman, the following rejections under 35 U.S.C. 103 have been withdrawn:  rejection of claims 1-13 and 19 as being unpatentable over Smith in view of Badylak, Hopkins, and Freeman; rejection of claims 16-18 as being unpatentable over Stone, Badylak, Hopkins, and Freeman in further view of Sun; and rejection of claims 15 and 21 as being unpatentable over Stone, Badylak, Hopkins, and Freeman in further view of Paniagua.  In particular, Freeman speaks to crosslinking proteins in a tissue, and then sterilizing the tissue with radiation.  Freeman teaches that, while glutaraldehyde crosslinks proteins in tissue and increases the resistance to proteolytic cleavage and increases resistance to enzymatic degradation, that crosslinking process has some disadvantages in that crosslinked xenografts are somewhat stiffer than the native tissue and that stiffness is undesirable (column 1, lines 61-68; column 2, lines 1-7 and 25-30).  In addition, Freeman discloses that collagenous tissue in an uncrosslinked form has been reported to be seriously degraded by radiation and one would not normally consider radiation sterilization in xenogenic tissue implants (column 2, lines 35-39; column 3, lines 30-38).  Therefore, the goal of Freeman is to overcome the recited disadvantages and to cross-link tissue and then subject the tissue to radiation to sterilize, reduce immunogenicity and increase compliance, but insufficient to cause significant degradation.  Cross-linking is accomplished with glutaraldehyde or other aldehyde containing solution (column 3, lines 3-8).  The novelty in Freeman is that the physical characteristics of the irradiated xenogeneic tissue in which the protein has been substantially crosslinked were greatly improved, with the irradiated tissue being less rigid, more flexible, and compliant (column 4, lines 40-48).  Accordingly, one would expect that radiation on a tissue that is not cross-linked would be effective due to the expectation that uncrosslinked tissue would be seriously degraded by radiation.  Thus, there is no reason to expect based on the teachings of Freeman that the alcalase (according to the previous ground of rejection over Stone, Badylak, and Hopkins) is provided under conditions selected to produce an increase in tissue matrix pliability after treatment with radiation.
Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references without relying on Freeman.  
To the extent Applicant’s arguments are directed to the new grounds of rejection, they are unpersuasive.  In particular, Applicant points out that Badylak discusses decellularizing liver tissue with a solution containing about 0.05% to about 2% of a protease by weight (paragraphs [0013] and [0021]).  Applicant points out that Badylak does not discuss a concentration of the protease in the solution, nor does Badylak discuss a specific content range of alcalase.  Therefore, Applicant submits that the claimed combination of alcalase and radiation treatment provides unexpected results not contemplated by Badylak.  Applicant cites paragraph [0070] and Figures 1A-6 of the instant application for demonstrating that proteolytic enzymes generally increase pliability of tissue as higher concentrations of enzyme are added to the tissue.  Applicant then asserts that Applicant has determined that the combination of radiation and alcalase behaves differently, with radiation reversing the effect of alcalase on tissue pliability once sufficient alcalase treatment is provided.  Applicant then asserts that treatment with alcalase followed by irradiation has been found to have variable effects on the mechanical properties of tissue, citing paragraph [0042] of the application.  Paragraph [0042] of the application refers to Figure 11 to support that with relatively low enzyme concentrations and treatment times, followed by irradiation, the resulting tissue exhibits an initial increase in tissue pliability, which peaks at a certain point.  It is noted that Figure 11 shows results obtained in performing an experiment of Example 3 (paragraphs [0081]-[0082] of the specification) which involved treating porcine dermis with alcalase, decellularizing the tissue, disinfecting the tissue, and sterilizing the tissue with an electron beam (paragraph [0081]).  Applicant’s arguments and paragraph [0042] of the specification further state that with further alcalase treatment (e.g. for longer treatment times or with higher enzymatic activity), subsequent irradiation causes a loss of pliability.  Figure 11 of the specification does show that the alcalase activity plateaued to a drape value comparable to that of the untreated control (see paragraph [0021] of the specification) for the highest alcalase activities tested, the highest alcalase activity tested being 0.015 Anson units/mL which falls within the range of instant claim 1.  Though there is a trend in Figure 11 that with increasing alcalase activity in the claimed range there would be less impact on the pliability (as reflected by the drape value), Figure 11 does not show that there is a loss of pliability in which the pliability of the tissue is less than that of the untreated control.  As such, it is unclear that Figure 11, which tests only enzyme activities in the range recited in instant claim 1, demonstrates unexpected results obtained with the claimed combination of alcalase and radiation treatment.  Alcalase activities above the claimed range were not tested for there to be a conclusion of loss of pliability, which would be a drape value above the drape value obtained with an untreated control.  Additionally, there is no experimental data (e.g. figures) of loss of pliability for longer treatment times.
	Applicant recognizes that Badylak discusses sterilization of basement membrane graft compositions with gamma radiation at paragraph [0030].  Though Badylak does not discuss the combined effects of radiation and alcalase treatment on tissue, Badylak recognizes that the sterilization techniques, including gamma radiation, can be applied that does not adversely affect the mechanical properties of the tissue (paragraph [0030]).  Therefore, gamma radiation would not have impact on the effect of proteolytic enzymes (which it would be obvious to substitute with alcalase, as set forth in the rejection) on increasing tissue flexibility.  

Conclusion
	No claim is allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651